—In an action to recover damages for personal injuries, etc., the defendant Harvest Plumbing & Heating, Inc., appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated February 22, 2000, which, upon a decision of the same court (Sklaver, J.H.O.), made after a hearing, determined that the defendant Vincent Hacina was acting within the scope of his employment at the time of the accident.
Ordered that the appeal is dismissed, with costs payable by the appellant.
The appeal from the order determining that the defendant Vincent Hacina was acting within the scope of his employment at the time of the accident must be dismissed, as findings of fact and conclusions of law are not independently appealable (see, Napolitano v Kaddoch, 275 AD2d 445; Naar v Litwak & Co., 260 AD2d 613; Benedetto v O’Grady, 10 AD2d 628). Bracken, Acting P. J., Goldstein, H. Hiller and Feuerstein, JJ., concur.